DETAILED ACTION
Status of Claims:
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 20,506533. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 1:
	The claims of the patent disclose the electromagnetic filter comprising: a transfer pipe that defines an interior volume (see claim 7); a solenoid configured to, when energized, generate a magnetic field within the interior volume of the transfer pipe; and a plurality of elongated magnetic members arranged in a planar array positioned within the interior volume of the transfer pipe (support comb of electromagnetic filter elements) (see claim 7); wherein 
Regarding Claims 2 and 3:
	The claims of the patent disclose the electromagnetic filter elements of claim 1, wherein the strength of the magnetic field is adjustable by control of a voltage or current supplied to the solenoid (magnetization controlled by the solenoid) (see claim 9). The claims of the patent does not explicitly refer to adjustment of voltage or current. However, this is an inherent physical property and adjusting the current or voltage will change the strength of the magnetic field.
Regarding Claim 4:
	The claims of the patent disclose the electromagnetic filter of claim 1, wherein the magnetic field forces each magnetic member to align parallel to the planar array (members are in a planar array) (see claim 11).
Regarding Claim 5:
	The claims of the patent disclose the electromagnetic filter of claim 1, wherein the binding element comprises a biorecognition element to bind with a microorganism (see claim 11).
Regarding Claim 6:
	The claims of the patent disclose the electromagnetic filter of claim 5, wherein the biorecognition element comprises a bacteriophage that is genetically engineered to bind with the microorganism (see claim 6).
Regarding Claim 10:
.
Claims 1-7, 10, 11, and 14-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 17 of U.S. Patent No. 10,940,486. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 1:
	The claims of the patent disclose the electromagnetic filter comprising: a transfer pipe that defines an interior volume (see claim 11); a solenoid configured to, when energized, generate a magnetic field within the interior volume of the transfer pipe (see claim 17); and a plurality of elongated magnetic members arranged in a planar array positioned within the interior volume of the transfer pipe (see claim 11); wherein each magnetic member further comprises a binding element to bind with a non- magnetic contaminant particle (see claim 11).
Regarding Claims 2 and 3:
	The claims of the patent disclose the electromagnetic filter elements of claim 1, wherein the strength of the magnetic field is adjustable by control of a voltage or current supplied to the solenoid (magnetization controlled by the solenoid) (see claim 6). The claims of the patent does not explicitly refer to adjustment of voltage or current. However, this is an inherent physical property and adjusting the current or voltage will change the strength of the magnetic field.

	The claims of the patent disclose the electromagnetic filter of claim 1, wherein the magnetic field forces each magnetic member to align parallel to the planar array (members are in a planar array) (see claim 11).
Regarding Claim 5:
	The claims of the patent disclose the electromagnetic filter of claim 1, wherein the binding element comprises a biorecognition element to bind with a microorganism (see claim 14).
Regarding Claim 6:
	The claims of the patent disclose the electromagnetic filter of claim 5, wherein the biorecognition element comprises a bacteriophage that is genetically engineered to bind with the microorganism (see claim 5).
Regarding Claim 7:
	The claims of the patent disclose the electromagnetic filter of claim 1, wherein the binding element comprises a chemical layer to bind with the non-magnetic contaminant particle (see claim 16).
Regarding Claim 10:
	The claims of the patent disclose the electromagnetic filter of claim 1, wherein a fluid flows through the interior volume of the transfer pipe (see claim 21).
Regarding Claim 11:
	The claims of the patent disclose the method for fluid filtration, the method comprising: coupling a transfer pipe between a fluid source and a fluid destination (device is a transfer pipe, 
Regarding Claim 14:
	The claims of the patent disclose the method of claim 11, wherein the magnetic field forces each magnetic member to align parallel to the planar array (members are in a planar array) (see claim 11).
Regarding Claims 15-17:
	The claims of the patent disclose the method of claim 11, wherein the binding element comprises a biorecognition element to bind with a microorganism, wherein the biorecognition element is a bacteriophage and wherein the binding element is a chemical layer (see claims 14-16). 

Claims 1-5, 11, 12, 14, 15, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 13 of copending Application No.  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 1:
	The claims of the copending application disclose the electromagnetic filter comprising: a transfer pipe (pipe) (see claim 1) that defines an interior volume; a solenoid configured to, when energized, generate a magnetic field within the interior volume of the transfer pipe (electromagnet) (see claim 3) ; and a plurality of elongated magnetic members (filter elements) arranged in a planar array positioned within the interior volume of the transfer pipe (there are multiple elements within the pipe therefore they are in a planar array); wherein each magnetic member further comprises a binding element to bind with a non- magnetic contaminant particle (biorecognition element) (see claim 1).
Regarding Claims 2 and 3:
	The claims of the copending application disclose the electromagnetic filter elements of claim 1, wherein the strength of the magnetic field is adjustable by control of a voltage or current supplied to the solenoid (electromagnet is used) (see claim 3). The claims of the patent does not explicitly refer to adjustment of voltage or current. However, this is an inherent physical property and adjusting the current or voltage will change the strength of the magnetic field.
Regarding Claim 4:
	The claims of the copending application disclose the electromagnetic filter of claim 1, wherein the magnetic field forces each magnetic member to align parallel to the planar array (magnetic members are the planar array therefore they are parallel to it) (see claim 1).

	The claims of the copending application disclose the electromagnetic filter of claim 1, wherein the binding element comprises a biorecognition element to bind with a microorganism (see claim 1).
Regarding Claim 11:
	The claims of the copending application disclose the method for fluid filtration, the method comprising: coupling a transfer pipe between a fluid source and a fluid destination, wherein the transfer pipe defines an interior volume, wherein a plurality of magnetic members are arranged in a planar array positioned within the interior volume of the transfer pipe, and wherein each magnetic member further comprises a binding element to bind with a non-magnetic contaminant particle (see claims 1, 13); energizing a solenoid (electromagnet) configured to, when energized, generate a magnetic field within the interior volume of the transfer pipe (see claim 3); and flowing a fluid media through the transfer pipe between the fluid source and the fluid destination in response to energizing the solenoid (see claim 13).
Regarding Claim 12:
	The claims of the copending application disclose the method of claim 11, wherein energizing the solenoid comprises adjusting a strength of the magnetic field (applying a varying magnetic field) (see claim 20).
Regarding Claim 14:
	The claims of the copending application disclose the method of claim 11, wherein the magnetic field forces each magnetic member to align parallel to the planar array (forces into positions) (see claim 13).

	The claims of the copending application disclose the method of claim 11, wherein the binding element comprises a biorecognition element to bind with a microorganism (see claim 13).
Regarding Claim 19:
	The claims of the copending application disclose the method of claim 11, further comprising de-energizing the solenoid in response to flowing the fluid media through the transfer pipe. The claims do not explicitly refer to de-energizing the solenoid. However, the claims teach applying a varying magnetic field (see claim 20). It would therefore have been obvious to one skilled in the art to de-energize the magnetic solenoid as there would be no reason to have the electromagnet on when separation is not occurring.
Regarding Claim 20:
	The claims of the copending application disclose the method of claim 19, further comprising: collecting the plurality of elongated magnetic members in response to de-energizing the solenoid; and detecting non-magnetic contaminant particles bound to the plurality of elongated magnetic members in response to collecting the plurality of elongated magnetic members (see claim 20).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 4:
	The claim states “the magnetic field forced each magnetic member to align parallel to the planar array.” This limitation renders the claim indefinite because it is not clear what “parallel to the planar array” is limited to. The magnetic members make up the planar array. Therefore, it is not clear how they are required to be parallel to themselves. It is further not clear what, if any structure is required by the “magnetic field forced each magnetic member to align” limitation.

Regarding Claim 11:
	The claim states “flowing the fluid…in response to energizing the solenoid.” The limitation “in response to energizing the solenoid” renders the claim indefinite because it is not clear what the steps the claim requires. Specifically, it is not clear if the fluid is required to begin flowing after the solenoid is energized or if the fluid flow changes when the solenoid is energized.

	Claim 14 is indefinite for the same reasons as claim 4.

Regarding Claim 19:
	The claim state “de-energizing the solenoid in response to flowing the fluid.” The limitation “in response to flowing the fluid” renders the claim indefinite. It is not clear if the claim requires de-energizing while the fluid is flowing, at any point after fluid has begun to flow, or after the fluid has stopped flowing. 

Regarding claim 20:
	The claim state “collecting the plurality of elongated magnetic members is response to de-energizing the solenoid” and “detecting…in response to collecting.” The limitation “collecting…in response to de-energizing” renders the claim indefinite because it is not clear what “in response to” is limited to. Specifically, it is not clear if the limitation requires collecting all of the magnetic members when the solenoid is de-energized or the extent/type/timing of the collection is based on specifics of the de-energizing process.  Additionally, it is not clear what “collecting is limited to.” The limitation of “detecting…in response to collecting” is indefinite because it is not clear how detection is a response to collection. 

The remaining claims are indefinite as the depend from claim 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-7, 10-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2013/0284676) in view of Chin et al (US 2005/0074904).

Regarding Claim 1:
	Chang teaches the electromagnetic filter comprising: a transfer pipe  (flow path casing 110) that defines an interior volume (fluid flow path) (see para. 0034); a solenoid (electromagnet) configured to, when energized, generate a magnetic field within the interior volume of the transfer pipe (see para. 0051); and a plurality of elongated magnetic members (fine structures 121) arranged in a planar array positioned within the interior volume of the transfer pipe (see para. 0041, fig. 1).
	Chang does not teach wherein each magnetic member further comprises a binding element to bind with a non- magnetic contaminant particle.
	Chin teaches an electromagnetic separation device wherein a magnetic member (MLSD) further comprises a binding element to bind with a non- magnetic contaminant particle (see para. 0133).
	Chang and Chin are analogous inventions in the art of magnetic separation. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the binding agent of Chin to the magnetic members of Chang because it allows for rapid 

Regarding Claim 2:
	Chang, as previously modified, teaches the electromagnetic filter of claim 1, wherein a strength of the magnetic field is adjustable (see Chang para. 0051).

Regarding Claim 3:
	Chang, as previously modified, teaches the electromagnetic filter of claim 2, wherein the strength of the magnetic field is adjusted by control of a voltage or a current supplied to the solenoid (see para. 0017). It is noted that adjusting the magnetic field is a method limitation and only adds patentable weight to the device claim to the extent that the prior art must be capable of the same method. In the instant case any electromagnet is capable of adjusting the magnetic field by adjusting the current or voltage.

Regarding Claim 4:


Regarding Claim 5:
	Chang, as previously modified, teaches the electromagnetic filter of claim 1, wherein the binding element comprises a biorecognition element (bacteriophage) to bind with a microorganism (see Chin para. 0133).

Regarding Claim 6:
	Chang, as previously modified, teaches the electromagnetic filter of claim 5, wherein the biorecognition element comprises a bacteriophage that is genetically engineered to bind with the microorganism (see Chin para. 0133).

Regarding Claim 7:
	Chang, as previously modified, teaches the electromagnetic filter of claim 1, wherein the binding element comprises a chemical layer to bind with the non-magnetic contaminant particle (see Chin para. 0133).

Regarding Claim 10:
	Chang, as previously modified, teaches the electromagnetic filter of claim 1, wherein a fluid flows through the interior volume of the transfer pipe (there is a flow path) (see Chang 

Regarding Claim 11:
	Chang teaches the method for fluid filtration, the method comprising: coupling a transfer pipe between a fluid source (addition port) and a fluid destination (discharge port) (see para. 0014), wherein the transfer pipe defines an interior volume (fluid path) (see para. 0034), wherein a plurality of magnetic members (fine structures 121) are arranged in a planar array positioned within the interior volume of the transfer pipe (see para. 0041), energizing a solenoid configured to, when energized, generate a magnetic field within the interior volume of the transfer pipe (see para. 0050); and flowing a fluid media through the transfer pipe between the fluid source and the fluid destination in response to energizing the solenoid.
	Chang does not teach wherein each magnetic member further comprises a binding element to bind with a non-magnetic contaminant particle.
	Chin teaches an electromagnetic separation method wherein a magnetic member (MLSD) further comprises a binding element to bind with a non- magnetic contaminant particle (see para. 0133).
	Chang and Chin are analogous inventions in the art of magnetic separation. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the binding agent of Chin to the magnetic members of Chang because it allows for rapid the isolation and identification of small molecules (see Chin para. 0052) and separation of small molecules is desirable in Change (see para. 0006). Additionally, it is the simple addition of a 

Regarding Claim 12:
	Chang, as previously modified, teaches the method of claim 11, wherein energizing the solenoid comprises adjusting a strength of the magnetic field (see para. 0017).

Regarding Claim 13:
	Chang, as previously modified, teaches the method of claim 12, wherein adjusting the strength of the magnetic field comprises controlling a voltage or a current supplied to the solenoid (see Chang para. 0017).

Regarding Claim 14:
	Chang, as previously modified, teaches the method of claim 11, wherein the magnetic field forces each magnetic member to align parallel to the planar array (magnetic members are all in one plane) (see Chang figs. 1-7).

Regarding Claim 15:


Regarding Claim 16:
	Chang, as previously modified, teaches the method of claim 15, wherein the biorecognition element comprises a bacteriophage that is genetically engineered to bind with the microorganism (see Chin para. 0133).

Regarding Claim 17:
	Chang, as previously modified, teaches the method of claim 11, wherein the binding element comprises a chemical layer to bind with the non-magnetic contaminant particle (see Chin para.  0133).

Regarding Claim 19:
	Chang, as previously modified, teaches the method of claim 11, further comprising de-energizing the solenoid in response to flowing the fluid media through the transfer pipe (magnetic field is selectively generated (de-energized and energized) in response to cells blocking the channel which affects the flowing fluid) (see Chang para. 0020). 

Regarding Claim 20:

	Chang does not disclose detecting non-magnetic contaminant particles bound to the plurality of elongated magnetic members in response to collecting the plurality of elongated magnetic members.
	Chin further teaches detecting non-magnetic contaminant particles bound to the plurality of elongated magnetic members in response to collecting the plurality of elongated magnetic members (see para. 0016).
	It would have been obvious to one skilled in the art before the effective filing date of the invention to add the detection of Chin to the method of Chang because it is the simple addition of a known detection step to a known separation process, obviously resulting in an indication of when cells have been separated, with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, A.).

Claims 1, 8, 9, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al (USPN 5,439,586) in view of  Chin (US 2005/0074904).

Regarding Claim 1:

	Richards does not disclose wherein each magnetic member further comprises a binding element to bind with a non- magnetic contaminant particle.
	Chin teaches an electromagnetic separation device wherein a magnetic member (MLSD) further comprises a binding element to bind with a non- magnetic contaminant particle (see para. 0133).
	Richards and Chin are analogous inventions in the art of magnetic separation. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the binding agent of Chin to the magnetic members of Richards because it allows for rapid the isolation and identification of small molecules (see Chin para. 0052) and separation of small molecules is desirable in Richards (see Richards col.  3 lines 56-60). Additionally, it is the simple addition of a known separation elements (binding element) to a known device used for separation, obviously resulting in the separation of desired materials with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, A.).


	Richards, as previously modified teaches the electromagnetic filter of claim 1, further comprising: a second plurality (plurality of longitudinally spaced apart meshes) of elongated magnetic members arranged in a planar array positioned within the interior volume of the transfer pipe; wherein the plurality of elongated magnetic members and the second plurality of elongated magnetic members are spaced apart along an axis of the transfer pipe (see Richards col. 4 lines 50-61).

Regarding Claim 9:
	Richards, as previously modified, teaches the electromagnetic filter of claim 8, wherein the plurality of elongated magnetic members and the second plurality of elongated magnetic members have different orientations (rotated 90°) (see Richards col. 9 lines 1-5).

Regarding Claim 11:
	Richards teaches the method for fluid filtration, the method comprising: coupling a transfer pipe  (filter device 10) (see col. 3 lines 30-35) between a fluid source and a fluid destination, wherein the transfer pipe defines an interior volume (filter chamber 16), wherein a plurality of magnetic members are arranged in a planar array (mesh) positioned within the interior volume of the transfer pipe (see col. 4 lines 50-65); energizing a solenoid (electromagnet) configured to, when energized, generate a magnetic field within the interior volume of the transfer pipe (see col. 8 lines 59-60); and flowing a fluid media through the 
	Richards does not teach wherein each magnetic member further comprises a binding element to bind with a non-magnetic contaminant particle.
	Chin teaches an electromagnetic separation method wherein a magnetic member (MLSD) further comprises a binding element to bind with a non- magnetic contaminant particle (see para. 0133).
	Richards and Chin are analogous inventions in the art of magnetic separation. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the binding agent of Chin to the magnetic members of Richards because it allows for rapid the isolation and identification of small molecules (see Chin para. 0052) and separation of small molecules is desirable in Richards (see Richards col.  3 lines 56-60). Additionally, it is the simple addition of a known separation elements (binding element) to a known device used for separation, obviously resulting in the separation of desired materials with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, A.).

Regarding Claim 18:
	Richards, as previously modified, teaches the method of claim 11, wherein a second plurality of elongated magnetic members is arranged in a planar array positioned within the interior volume of the transfer pipe (see Richards col. 4 lines 50-61), and wherein the plurality 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        3/22/2022